EXHIBIT 10.25
 
FIRST SUPPLEMENTAL NOTE PURCHASE AGREEMENT
 
FIRST SUPPLEMENTAL NOTE PURCHASE AGREEMENT, dated as of March 24, 2011 (this
“Supplemental Note Purchase Agreement”), among FARMER MAC MORTGAGE SECURITIES
CORPORATION (the “Purchaser”), a wholly owned subsidiary of FEDERAL AGRICULTURAL
MORTGAGE CORPORATION, a federally-chartered instrumentality of the United States
and an institution of the Farm Credit System (“Farmer Mac” or the “Guarantor”);
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a cooperative
association existing under the laws of the District of Columbia (“National
Rural”); and Farmer Mac, as Guarantor.
 
RECITALS
 
WHEREAS National Rural, the Purchaser and the Guarantor have heretofore executed
and delivered the Amended and Restated Master Note Purchase Agreement dated as
of March 24, 2011, among National Rural, the Purchaser and the Guarantor (the
“Master Agreement”); and
 
WHEREAS, pursuant to the Master Agreement, the parties desire to establish
hereby the terms of one or more series of Notes previously issued or to be
issued by National Rural and purchased by the Purchaser; and
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser and National Rural agree as follows:
 
1.            Capitalized Terms.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Master Agreement.
 
2.            Title of Series.  The Pricing Agreement for any Notes and each
such Note issued hereunder on or after the date hereof may identify the name (if
any name is designated) of such series of Notes.  Failure to make a notation of
the name of a series within any Pricing Agreement or on the applicable Note
shall not affect the validity and effect of such Note.
 
3.            Purchase of Notes.  The Purchaser agrees to purchase Notes, at
100% of their principal amount, from time to time during the Draw Period, as
requested by National Rural by written notice or notice given by electronic mail
to Farmer Mac at Robert_Owens@farmermac.com, or such other address as may be
provided in writing (each, a “Notice of Borrowing”), in an aggregate principal
amount, for all Notes issued prior to the date hereof or to be issued under this
Supplemental Note Purchase Agreement at any one time, not in excess of $3.9
billion (the “Maximum Purchase Amount”), subject to the conditions set forth in
the Master Agreement.  For purposes hereof, “Draw Period” means the period from
the date hereof through January 11, 2016; provided, however, on January 11th of
each year, the Draw Period shall be deemed automatically extended for one (1)
additional year without further action, unless at least sixty (60) days prior to
any such anniversary date, Farmer Mac or the Purchaser provides National Rural
with written notice that the Draw Period will not be extended beyond the
then-remaining term.  National Rural may borrow, repay (subject to the terms of
the applicable Notes being repaid) and reborrow funds at any time or from time
to time during the Draw Period.  Each borrowing under this Supplemental Note
Purchase Agreement (or, in the case of Notes issued prior to the date hereof,
the applicable Original Note Purchase Agreement) shall be made in accordance
with the Note applicable thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
Each advance under this Agreement shall be disbursed in a minimum amount of $50
million and additional increments of $5 million in excess thereof or such other
amounts as agreed to in the applicable Pricing Agreement.
 
4.            Invest to Participate.  At the time of each borrowing under this
Supplemental Note Purchase Agreement and unless otherwise specified in the
related Pricing Agreement, National Rural shall have entered into a Securities
Purchase Agreement to purchase Farmer Mac Series C Preferred Stock in an amount
equal to four percent (4%) of the principal amount of the applicable Note or
Notes; provided, however, that (i) National Rural shall not be required to
purchase Farmer Mac Series C Preferred Stock in connection with any advance the
purpose of which is to refinance an advance for which Farmer Mac did not
initially require the purchase of Farmer Mac Series C Preferred Stock, and (ii)
National Rural shall not be required to purchase Series C Preferred Stock to the
extent National Rural shall own or has agreed to purchase Series C Preferred
Stock in an amount equal to at least four percent (4%) of the aggregate
principal amount of all Notes issued hereunder (unless not required by the
applicable Pricing Agreement), including the principal amount of the Note issued
on the applicable Closing Date.
 
5.            GOVERNING LAW.  EXCEPT AS SET FORTH IN SECTION 9.01 OF THE MASTER
AGREEMENT, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, FEDERAL LAW.  TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THAT STATE
LAW SHALL BE THE LAWS OF THE DISTRICT OF COLUMBIA APPLICABLE TO CONTRACTS MADE
AND PERFORMED THEREIN.
 
6.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 
7.            Inconsistency.  In the event of any inconsistency between the
terms of this Supplemental Note Purchase Agreement and the Master Agreement, the
terms of this Supplemental Note Purchase Agreement shall apply.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.
 
FARMER MAC MORTGAGE SECURITIES
CORPORATION
   
By:
/s/ Jerome G. Oslick
Name:
  Jerome G. Oslick
Title:
  Vice President

 
FEDERAL AGRICULTURAL
MORTGAGE CORPORATION
   
By:
/s/ Timothy L. Buzby
Name:
  Timothy L. Buzby
Title:
  Senior Vice President – Chief Financial Officer

 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
   
By:
/s/ Richard Larochelle
Name:
  Richard Larochelle
Title:
  SVP, Corporate Relations

 
 
 

--------------------------------------------------------------------------------

 